Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Lines A, B, and C in Fig. 4
Arrow Y in Fig. 4
Track 42 in Fig. 8
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable distance between the first and second positions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOVABLE CANOPY ATTACHMENT ARRANGEMENT FOR AERIAL VEHICLE.
The disclosure is objected to because of the following informalities:
Page 2 Lines 15-16 “any reference to a ‘canopy line 10’ herein may be seen as a reference to the canopy lines 10 collectively” should be “any reference to a ‘canopy line 11’ herein may be seen as a reference to the canopy lines 11 collectively”
Page 5 Line 13 “A” shouldn’t be capitalized 
Page 13 Lines 8-9 “there may always an obtuse angle” should be “there may always be an obtuse angle” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “such that the distance between the first and second positions is adjustable” which was not disclosed in the application as originally filed. The specification does disclose on Page 13 Lines 11-13 that “the length of the hinge member 27 may be adjustable” and “the distance between the securement point 26 and the anchor point 23 may be adjustable”. However, it is unclear from the specification and drawings how these parts are adjustable and whether or not these additional embodiments are the basis of the adjustable distance between the first and second positions. This limitation is not represented in the drawings and is not further described in the specification. Therefore, there is no indication that the Applicant, at the time of filing, had possession of an embodiment of the invention where the distance between the first and second positions is adjustable.
Claim 6 recites “such that the respective distances between the first and second positions and the line of thrust are adjustable”. This claim is similarly rejected as the first and second positions are not shown to be adjustable relative to the line of thrust. This limitation is not represented in the drawings and is not further described in the specification. Therefore, there is no indication that the Applicant, at the time of filing, had possession of an embodiment of the invention where the respective distances between the first and second positions and the line of thrust are adjustable. 
Claim 18 recites “wherein the canopy attachment arrangement comprises at least one key member tethered to the vehicle and rotatably retainable in a lock body mounted to the vehicle, wherein the key member provides the at least one securement point and is configured to be released from the lock body when the key member is at a predetermined angle relative to the body”, which was not disclosed in the application as originally filed. It is unclear from the drawings how the canopy lines extend out from the lock body when the position is less than the predetermined angle relative to the body (line A in Figure 10), as well as how and where the key member is tethered to the vehicle. The specification does not disclose by what means and in what arrangement is the key member and securement point attached to the vehicle or how the rotation of the canopy is accomplished with the presence of the lock body. Therefore, there is no indication that the Applicant, at the time of filing, had possession of a canopy attachment arrangement utilizing a lock body and key member to perform a rotation of the canopy. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Poling (U.S. Patent 4,657,207).

Regarding Claim 1
	Poling teaches an aerial vehicle (vehicle, Fig. 1) comprising: a source of thrust, for propelling the vehicle forwards (propeller (66, 68), Fig. 4); and a canopy attachment arrangement (canopy (26), bars (36, 38), and control lines (102, 106), Fig. 1) having at least one securement point for at least one line of a canopy securable to the vehicle in use for providing lift to the vehicle (Col. 2 Lines 43-48 “the suspension and control system for the chute as shown in Fig. 1 comprises a plurality of groups of lines… attached at common points to a pair of longitudinally directed bars”, Fig. 1), wherein the canopy attachment arrangement is configured such that the at least one securement point is movable between a first position below the line of thrust and a second position above the line of thrust (the bars and connection points will be below the line of thrust when the vehicle is at rest, Fig. 1 shows connection points above line of thrust).

    PNG
    media_image1.png
    561
    598
    media_image1.png
    Greyscale

Regarding Claim 2
	Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement is configured such that the at least one securement point is in the first position during the inflation of a canopy in use (control lines (102, 106) are flexible, bars and connection points are below the line of thrust while canopy inflates); and in the second position during flight (connection points shown above line of thrust during flight, Fig. 1)

Regarding Claim 3
	Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement is configured such that the at least one securement point is movable from the first position to the second position during a rotation phase of inflation of the canopy (as the canopy inflates, the connection points on the bars will move from below the line of thrust to above the line of thrust).


Regarding Claim 4
	Poling teaches the aerial vehicle according to claim 1, wherein the centre of gravity of the vehicle is substantially vertically below the second position (implicit: centre of gravity must inherently be substantially vertically below the vehicle when in flight in order to maintain stability, Fig. 1). 

Regarding Claim 5
Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement is configured such that the distance between the first and second positions is adjustable (control lines (102, 106) can be adjusted by operator, which adjusts the distance between first and second positions).

Regarding Claim 6
Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement is configured such that the respective distances between the first and second positions and the line of thrust are adjustable (control lines (102, 106) can be adjusted by operator, which adjusts the distance between first and second positions and the line of thrust).

Regarding Claim 7
	Poling teaches an aerial vehicle according to claim 1, wherein there are two securement points (Col. 2 Lines 43-48 “a plurality of groups of lines 28, 30, 32, and 34… attached at common points to a pair of longitudinally directed bars”, Fig. 1).



Regarding Claim 8
Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement is configured to bias the at least one securement point towards the first position (when the vehicle is at rest, the connection points remain in the first position).

Regarding Claim 9
	Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement is configured to move the at least one securement point from the first position to the second position when the angle of the at least one canopy line relative to the longitudinal axis of the vehicle exceeds a predetermined angle (Col. 5 Lines 6-8 “the air pushed by the propellers will fill the chute causing it to fill and rise above the vehicle”, the connection points and bars move from the first position to the second position as the canopy inflates and rotates).  

Regarding Claim 10
	Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement is configured to at least momentarily reduce the load on the canopy line when the at least one securement point moves from the first position to the second position (Col. 4 Lines 21-40, operator can tilt bars (36, 38) which can momentarily reduce the load on canopy lines).

Regarding Claim 11
Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement is configured such that the at least one securement point may be selectively held at the first or second position, or at a predetermined point therebetween (while in flight, the operator can choose to not adjust the position of the securement points, effectively holding the securement points in the second position).

Regarding Claim 12
Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement comprises a bar (bars (36, 38)) pivotably mounted to the vehicle (bars connected to the vehicle via control lines) and the at least one securement point is provided on the bar (groups of canopy lines (28, 30, 32, 34) connected on bars (36, 38), Fig. 1).

Regarding Claim 13
Poling teaches an aerial vehicle according to claim 12, wherein the bar is substantially linear (Fig. 1) and arranged generally horizontally (Fig. 1) and is pivotably mounted to the vehicle by at least one hinge member (control lines (102, 106)).

Regarding Claim 19
Poling teaches an aerial vehicle according to claim 1, wherein the canopy attachment arrangement comprises a canopy support member (bars (36, 38)) pivotably mounted to the vehicle and providing the at least one securement point (bars connected to the vehicle via control lines), and a tether secured between the vehicle and the canopy support member (control lines (102, 106)), wherein the at least one securement point is arranged at the first position when the tether is slack (no force on the control lines when vehicle is at rest), and the second position when the tether is taut (control lines are taut when vehicle is in flight, Fig 1).

Regarding Claim 20
Poling teaches an aerial vehicle according to claim 1, further comprising a canopy having an inflatable wing (parachute (24)) and a plurality of canopy lines attached thereto (groups of canopy lines (28, 30, 32, 34), Fig. 1), wherein at least one of the canopy lines is secured to the at least one of the securement points (canopy lines attached to bars (36, 38)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Poling (U.S. Patent 4,657,207) in view of Adams (U.S. Patent 10,029,786).

Regarding Claim 14
Poling teaches 
an aerial vehicle according to claim 12 as detailed above
wherein the bar is pivotably secured at either end to the vehicle (bars (36, 38) attached at ends to control lines, Fig. 1)
Poling does not teach:
wherein the bar is substantially non-linear 
Adams teaches:
wherein the bar is substantially non-linear (control arms (245, 246) are curved at their ends, Fig. 1,2)

It would have been prima facie obvious to one of ordinary skill in the art at the time the
invention was filed to combine the noted features of Adams with the teaching of Poling since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results. It can be seen that each element claimed is present in either Poling or Adams. Providing a non-linear bar (as taught by Adams) does not change or affect the normal functionality of the control bars of Poling. Since the functionalities of the elements in Poling and Adams do not interfere with each other, the results of the combination would be predictable.

Regarding Claim 15
	Poling, as modified in view of Adams, teaches an aerial vehicle according to claim 14, wherein the bar is movable such that in the first position the at least one securement point is arranged rearwards of the source of thrust (Poling: when the vehicle is at rest, the control bars and connection points lie behind the propeller) and in the second position the at least one securement point is arranged forwards of the source of thrust (Poling: when the vehicle is in flight, the control bars and connection points lie in front of the propeller, Fig. 1).

Regarding Claim 16
	Poling, as modified in view of Adams, teaches an aerial vehicle according to claim 14 wherein the source of thrust includes a propeller (Poling: propeller (66, 68)) and the radius of the bar is greater than the radius of the propeller (Poling: implicit: total length of bars must be greater than the radius of the propeller so as to not interfere when the canopy is inflated).
Poling/Adams discloses the claimed invention except for the use of a single bar. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the two bars taught by Poling/Adams into a single bar, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Patent 10,029,786) in view of Poling (U.S. Patent 4,657,207).

Regarding Claim 1
Adams teaches:
 an aerial vehicle (air vehicle (100), Fig. 1) comprising: a source of thrust, for propelling the vehicle forwards (propulsion motor (200)); and a canopy attachment arrangement (frame assembly (300)) having at least one securement point for at least one line of a canopy securable to the vehicle in use for providing lift to the vehicle (Col. 5 Lines 40-41 “main chute risers 401 (Fig. 2) are attached to the left and right outer control arms (245 and 246) at the riser mounting point (402)).
Adams does not teach:
wherein the canopy attachment arrangement is configured such that the at least one securement point is movable between a first position below the line of thrust (control arms move along a track, but the track is fully below the line of thrust, Fig. 2B and 2C).
Poling teaches:
wherein the canopy attachment arrangement is configured such that the at least one securement point is movable between a first position below the line of thrust and a second position above the line of thrust (the bars and connection points will be below the line of thrust when the vehicle is at rest, Fig. 1 shows connection points above line of thrust).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the track of Adams to extend above the line of thrust. As shown in Fig. 7, there is nothing preventing the track from extending above the line of the propeller and it was known in the art at the time the invention was filed to have a securement point that is movable between a first position below the line of thrust and a second position above the line of thrust as taught by Poling. It would have been obvious to combine these features, as an extended track would allow for additional control and maneuverability of the vehicle. 

Regarding Claim 17
	Adams, as modified in view of Poling, teaches the aerial vehicle of Claim 1. Adams/Poling further teaches:
wherein the canopy attachment arrangement comprises at least one track mounted to the vehicle (tracks or guide rails (310), Fig. 4, 5) and at least one track follower retained for movement along the track (control arms (245, 246)), wherein the at least one securement point is provided by the at least one track follower (Col. 5 Lines 40-41 “main chute risers 401 (Fig. 2) are attached to the left and right outer control arms (245 and 246) at the riser mounting point (402)), and optionally wherein the track causes the at least one securement point to prescribe a path between the first and second positions which is non-linear (track is non-linear, Fig. 4).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
US 4865274 A – “Passive Control Assembly For Gliding Device” teaches a control bar with canopy line securement points on a gliding flexible wing vehicle
US 4934630 A – “Powered Airfoil Canopy Aircraft” teaches a control bar with canopy line securement points mounted at the thrust line
US 6824098 B1 – “VTOL Parafoil Aircraft” teaches canopy line securement points that move from a position below the line of thrust to a position above the line of thrust during inflation of the canopy
EP 392911 A – “Motorcycle Conversion Unit To Make Ultra-light Aircraft Comprises Cage With Parachute-operable Wing And Airscrew” teaches a canopy attached to a control bar operable by the pilot
JP 02133298 A – “Para-Plane Provided With Elevation Angle Control” teaches a seesaw with canopy line securement points operated by a connecting rod and a servomotor for adjustment during take-off, flight, and landing
DE 3914470 A1 – “Hang Glider Fitted With Engine And Propeller – Has System To Vary Position Of Engine Support Point Relative To Line Of Thrust” teaches a frame movable relative to the canopy securement point allowing the pilot to have the point of support positioned above the line of thrust during flight but below the line of thrust during take-off

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE JUNE BOLEK whose telephone number is (571) 272-6150. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KJB/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647